DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The 35 U.S.C. §103 rejection of claims 1-16 as over Santos et al. (US 2021/0138071), made of record in the office action mailed 08/01/2022, page 2 has been withdrawn due to Applicant’s amendment in the response filed on 10/19/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 2021/0138071) in view of Zarkoob et al. (US 6110590). 
Regarding claims 1, 3, 5, 11 and 17-20, Santos discloses silk-based products and related methods of use in a variety of applications.  Included are applications in the fields of medicine, veterinary medicine, agriculture, and material science (abstract). The term "silk-based product" or "SBP" refers to any compound, mixture, or other entity that is made up of or that is combined with processed silk. SBPs may include a variety of different formats suited for a variety of different applications.  Examples of SBP formats include, but are not limited to, fibers, nanofibers (para 0031). SBPs include scaffolds The processed silk scaffolds include silk fibers, nanofibers (para 0253). In some embodiments, processed silk scaffolds include other agents.  Such agents may include, but are not limited to, polymers, synthetic polymers, small molecules, therapeutics, proteins, peptides, hormones, enzymes, drugs, oxidants (para 0253). SBPs may be prepared and used as an ink during the 3D printing process (para 0256). SBPs may include ocular SBPs (para 0469), Ocular SBPs may include ocular therapeutic agents.  The ocular therapeutic agents may include any of those described herein.  In some embodiments, ocular therapeutic agents include one or more of processed silk, biological agents, small molecules, proteins (para 0470), SBPs may include ocular therapeutic agents at a concentration of from about 0.01% (w/w) to about 1% (w/w), from about 0.05% (w/w) to about 2% (w/v) [para 0470]. The SBPs may include a ratio of ocular therapeutic agent (by weight, volume, or concentration) to processed silk (by weight, volume, or concentration) of from about 0.001:1 to about 1:1, from about 0.005:1 to about 5:1, from about 0.01:1 to about 1:1 (para 0470). Ocular SBPs may have a pH from about 3 to about 10 (para 0476). Ocular SBPs may include silk fibroin.  The silk fibroin may be included at a concentration (w/w or w/v) of 0.01% to about 1%, from about 0.05% to about 2%, from about 0.1% to about 30%. SBPs may include a ratio of silk fibroin (by weight, volume, or concentration) to at least one excipient and/or ocular therapeutic agent (by weight, volume, or concentration) of from about 0.001:1 to about 1:1 (para 0476). SBPs may be or may be combined with thickening agents.  As used herein, the term "thickening agent" refers to a substance used to increase viscosity of another material, typically without altering any properties of the other material.  In some embodiments, SBP thickening agents may be used in paints, inks, explosives, cosmetics, foods, or beverages (para 0610). 
However, Santos fails to disclose that the silk nanofibers having an average short diameter of 0.01-500 nm.
Whereas, Zarkoob discloses synthetically spun silk nanofibers. Silk nanofilbers refer to those silk fibers that have been spun. In other words, these silk fibers are solid phase materials, and should be distinguished from liquid phase or gel state silk. The term synthetically spun refers to those fibers that are produced or spun by means, apparatus, or techniques other than by an animal, i.e., naturally spun fibers (col. 3, lines 45-50). The silk nanofibers have an average diameter from 5-220 nm with a majority of the fibers having an average diameter of 90-110 nm (col. 4, lines 24-28), where the average diameter would encompass average short diameter. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the silk nanofibers of Santos having an average diameter of 5-220 nm as taught by Zarkoob motivated by the desire to have improved mechanical properties such as tensile strength and elasticity and ability to bind the chemical dyes. 
As Santos in view of Zarkoob discloses Ocular SBPs have a pH from about 3 to about 10 and synthetic and/or natural polymers as presently claimed, it therefore would be obvious that composition comprising SBPs and polymer would intrinsically have the claimed pH. 
Alternatively, While there is no disclosure that the SBPs is an  ink for a 3D printing system as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. ink for 3D printing system, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Santos in view of Zarkoob and further that the prior art structure which is a SBPs identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
As Santos in view of Zarkoob discloses silk nanofibers used in an ink as presently claimed, it therefore would have been obvious that ink would intrinsically have the claimed pseudoplasticity. 
Response to Arguments
Applicants arguments filed on 10/19/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above.
Applicant argues that Santos mentions nanofibers among the very large list of forms for processed silk, Santos does not disclose or suggest silk nanofibers having an average short diameter of 0.01 nm or more and 500 nm or less. Further, because Santos merely mentions nanofibers in passing with no further description or specific use indicated, nothing would have led one to have selected silk nanofibers from Santos, much less nanofibers having an average short diameter of 0.01 nm or more and 500 nm or less.
However, it is agreed that Santos fails to disclose the limitation of average short diameter, that is the reason Zarkoob is used as a teaching reference to teach this limitation as stated above. 
Applicant argues that Santos also does not disclose or suggest the specific concentration of the specific nanofibers, i.e., 0.1 mass% or more and 10.0 mass% or less. In this regard, while the Patent Office refers to the concentration of ocular therapeutic agents in paragraph [0470], Santos merely discloses in paragraph [0470] that the ocular therapeutic agent may be processed silk such as silk fibroin, or biological agents, small molecules, proteins, NSAIDs, and VEGF- related agents. The use of a nanofiber form of processed silk is not described or suggested for ocular SBPs, and thus nothing in paragraph [0470] of Santos would have led one to conclude that the concentrations therein would apply to nanofibers and compositions containing nanofibers. In addition, while the Patent Office refers to the concentration of silk fibroin in paragraph [0476], Santos here again merely mentions silk fibroin and does not disclose or suggest the silk nanofibers at all, much less silk nanofibers having an average short diameter.
Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Santos discloses SBPs may include a variety of different formats suited for a variety of different applications.  Examples of SBP formats include, but are not limited to, fibers, nanofibers (para 0031). SBPs include scaffolds The processed silk scaffolds include silk fibers, nanofibers (para 0253).
Applicant argues that the presently claimed ink exhibits excellent pseudoplasticity, which is unexpected. That is, as demonstrated in the present application, the specific combination of the technical features recited in claim 1 of the present application specifically and unexpectedly achieves improved pseudoplasticity of the ink for a 3D printing system, which enables that at a time when the ink is ejected from a nozzle, the viscosity of the ink is lowered in the nozzle, and hence the ink can be extruded with a low pressure, and on the other hand, a shaped object fabricated using the ink is stabilized because the viscosity of the ink is restored after the ejection. Santos does not disclose or suggest such unexpected results achieved by the ink of the present claims.
As Santos in view of Zarkoob discloses silk nanofibers used in an ink as presently claimed, it therefore would have been obvious, absent evidence to the contrary that ink would intrinsically have the properties of improved pseudoplasticity of the ink for a 3D printing system, which enables that at a time when the ink is ejected from a nozzle, the viscosity of the ink is lowered in the nozzle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788